                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    WILLIAM S. HABDAS, ESQ.
                                                                 Nevada Bar No. 13138
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone:      (702) 634-5000
                                                            5    Facsimile:      (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            6    Email: william.habdas@akerman.com
                                                            7    Attorneys for Bank of America, N.A.
                                                            8
                                                            9                                   UNITED STATES DISTRICT COURT

                                                            10                                          DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 LVBK, LLC,        a   Nevada       limited   liability   Case No. 2:18-cv-00676-RFB-NJK
                      LAS VEGAS, NEVADA 89134




                                                            12   company,
                                                                                                                          STIPULATION AND ORDER TO STAY
AKERMAN LLP




                                                            13                         Plaintiff,                         TRIAL ORDER PENDING RESOLUTION
                                                                                                                          OF MOTION FOR JUDGMENT ON THE
                                                            14   vs.                                                      PLEADINGS

                                                            15   BANK OF AMERICA, N.A., DOES I through X                  (FIRST REQUEST)
                                                                 and ROE CORPORATIONS I through X,
                                                            16
                                                                                       Defendants.
                                                            17

                                                            18

                                                            19            LVBK, LLC (LVBK) and Bank of America, N.A. (BANA), hereby stipulate and agree to

                                                            20   stay the issuance of a trial order in this matter pending resolution of the motion for judgment on the

                                                            21   pleadings (the motion). BANA filed the motion on July 20, 2018 [ECF No. 15], LVBK filed its

                                                            22   response on August 13, 2018 [ECF No. 20], and BANA filed its reply on August 31, 2018 [ECF No.

                                                            23   23].

                                                            24   . . .

                                                            25   . . .

                                                            26   . . .

                                                            27   . . .

                                                            28   . . .

                                                                 47379557;1
                                                            1             The motion for judgment on the pleadings deals with the threshold legal issue in this matter

                                                            2    and likely will result in increased chance of resolution either by being granted or, by greatly

                                                            3    increasing the likelihood of settlement if denied. The parties believe that the court should issue this

                                                            4    ruling, as it would greatly increase judicial economy in a matter where the law and not facts are

                                                            5    largely at issue. This is the parties' first request and is not intended to cause any delay or prejudice

                                                            6    to any party.

                                                            7             DATED this 27th day of December, 2018.

                                                            8
                                                                 AKERMAN LLP                                            DURRANT PETERSON LLP
                                                            9
                                                                 /s/ William S. Habdas                                  /s/ C. Robert Peterson
                                                            10   ARIEL E. STERN, ESQ.                                   NEIL B. DURRANT, ESQ.
                                                                 Nevada Bar No. 8276                                    Nevada Bar No. 7324
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   WILLIAM S. HABDAS, ESQ.                                C. ROBERT PETERSON, ESQ.
                                                                 Nevada Bar No. 13138                                   Nevada Bar No. 11680
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 1635 Village Center Circle, Suite 200                  11125 S. Eastern Avenue, Suite 120
AKERMAN LLP




                                                            13   Las Vegas, NV 89134                                    Henderson, NV 89052
                                                                 Telephone:      (702) 634-5000                         Telephone:     (702) 430-7888
                                                            14   Facsimile:      (702) 380-8572                         Facsimile:     (702) 430-9993
                                                            15   Attorneys for Bank of America, N.A.                    Attorneys for LVBK, LLC
                                                            16

                                                            17

                                                            18
                                                                                                                ORDER
                                                            19
                                                                          IT IS SO ORDERED:
                                                            20
                                                                                                       _________________________________________
                                                            21
                                                                                                       UNITED STATES DISTRICT COURT JUDGE
                                                            22                                         Case No. 2:18-cv-00676-RFB-NJK

                                                            23
                                                                                                                 December 28, 2018
                                                                                                       DATED: _________________________________
                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                  2
                                                                 47379557;1
